United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, FCI JESUP, Jesup, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0092
Issued: June 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 15, 2018 appellant filed a timely appeal from a September 26, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish permanent
impairment of his lower extremities, warranting a schedule award.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the September 26, 2018 decision, OWCP and the Board received additional
evidence. However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence
in the case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be
considered by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from
reviewing this additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On July 3, 2013 appellant, then a 49-year-old landscape/maintenance foreman, filed a
traumatic injury claim (Form CA-1) alleging that on June 25, 2013 he sustained a low back injury
while in the performance of duty. He explained that, when he lifted a 15-foot limb, he felt a pull
in his lower back; and, shortly thereafter, while riding a mower, he hit a hole and “really felt a
pull” in his back. Appellant stopped work on June 25, 2013 and returned to work on August 22,
2013 in a full-time limited-duty capacity. On March 10, 2014 OWCP accepted the claim for
lumbosacral neuritis (radiculitis). Appellant retired from the employing establishment, effective
November 17, 2014.
On October 13, 2016 and August 2 and 25, 2017 OWCP received appellant’s claim for a
schedule award (Form CA-7) dated June 13, 2016. No medical evidence was submitted in support
of his claim.
In a development letter dated September 18, 2017, OWCP advised appellant that the
medical evidence was insufficient to support a schedule award claim because it did not establish a
permanent impairment of a scheduled member or function of the body. It advised him of the
requirements to support a claim for a schedule award and afforded him 30 days to submit the
necessary evidence.
On January 19, 2018 OWCP referred appellant to Dr. Raymond Topp, a Board-certified
orthopedic surgeon, for a second opinion to evaluate appellant’s work-related condition and any
resulting permanent impairment in accordance with the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).3
In his February 28, 2018 report, Dr. Topp noted appellant’s history of injury, reviewed the
statement of accepted facts and appellant’s medical record and reported his findings on
examination. He related that appellant’s physical examination demonstrated diffused weakness in
the bilateral lower extremities and impaired/abnormal sensation. Dr. Topp indicated that he would
base his rating on the peripheral neuropathy and utilized Tables in Chapter 16 of the A.M.A.,
Guides. He opined that appellant had 30 percent combined right lower extremity and 30 percent
combined left lower extremity permanent impairment based on the diagnosis-based impairment
method for peripheral, sciatic, and the common peroneal nerves. Dr. Topp also opined that
appellant had reached maximum medical improvement (MMI) on June 23, 2014.
In a March 17, 2018 report, Dr. Arthur Harris, a Board-certified orthopedic surgeon and
OWCP district medical adviser (DMA), reviewed the medical record, including Dr. Topp’s
February 15, 2018 evaluation, which he found to be the date of MMI. The DMA opined that
appellant had no lower extremity impairment in either extremity in accordance with The Guides
Newsletter, Rating Spinal Nerve Extremity Impairment Using the Sixth Edition
(July/August 2009) (The Guides Newsletter). He found that appellant’s weakness in the bilateral
lower extremities and impaired/abnormal sensation were not consistent with lumbar radiculopathy.
Since appellant did not have any neurologic deficit consistent with radiculopathy in the lower
extremity, the DMA opined that appellant did not have any lower extremity permanent
3

A.M.A., Guides (6th ed. 2009).

2

impairment. The DMA also noted that Dr. Topp did not use the A.M.A., Guides in the correct
manner as it did not appear that Dr. Topp was aware of the approach to rate spine nerve
impairments described in The Guides Newsletter.
On June 6, 2018 OWCP requested that Dr. Topp clarify his impairment rating in light of
the DMA’s March 17, 2018 report.
In a July 27, 2018 supplemental report, Dr. Topp indicated that MMI was reached on
February 28, 2018 and he related that he agreed with the DMA’s report. He also again noted that
appellant had peripheral neuropathy which affected his femoral nerve, tibia nerve, perineal nerve,
and lateral femoral cutaneous nerve. Dr. Topp also noted that appellant was weak in his lower
extremities, with a grading of 4/5, appellant had burning dysesthesia and objective evidence of
neuropathy. He opined that appellant had zero percent right lower extremity impairment and zero
percent left lower extremity in accordance with The Guides Newsletter.
By decision dated September 26, 2018, OWCP denied appellant’s schedule award claim.
It found that, based on Dr. Topp’s physical examination findings as reviewed by the DMA and his
July 27, 2018 supplemental report, appellant had zero percent permanent impairment of the right
lower extremity and zero percent permanent impairment of the left lower extremity.
LEGAL PRECEDENT
The schedule award provisions of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for loss
of use of scheduled members or functions of the body. FECA, however, does not specify the
manner in which the percentage loss of a member shall be determined. The method used in making
such determination is a matter which rests in the discretion of OWCP. For consistent results and
to ensure equal justice, the Board has authorized the use of a single set of tables so that there may
be uniform standards applicable to all claimants. OWCP evaluates the degree of permanent
impairment according to the standards set forth in the specified edition of the A.M.A., Guides.6
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, under FECA a schedule award is not payable for injury to the spine.7 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether the
cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as the
schedule award provisions of FECA include the extremities, a claimant may be entitled to a
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6
For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides. Federal
(FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6
(March 2017); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 Exhibit 1
(January 2010).
7
See B.W., Docket No. 18-1415 (issued March 8, 2019); J.M., Docket No. 18-0856 (issued November 27, 2018);
Pamela J. Darling, 49 ECAB 286 (1998).

3

schedule award for permanent impairment to an extremity even though the cause of the impairment
originated in the spine.8
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides has offered an alternative
approach to rating spinal nerve impairments consistent with sixth edition methodology.9 OWCP
has adopted this approach for rating impairment of the upper or lower extremities caused by a
spinal injury, as provided in section 3.700 of its procedures which memorializes proposed tables
outlined in a July/August 2009, The Guides Newsletter.10
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and percentage
of impairment and to verify the calculations of the attending physician or second opinion examiner
in accordance with the A.M.A., Guides.11
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP accepted that appellant sustained lumbosacral neuritis (radiculitis). Dr. Topp’s
initial impairment report of February 28, 2018 was not based on The Guides Newsletter. As noted,
the proper mechanism for rating impairment of the lower extremities caused by a spinal injury is
provided in section 3.700 of OWCP procedures, which memorializes proposed tables outlined in
a July/August 2009 The Guides Newsletter.12 An opinion which is not based upon the standards
adopted by OWCP and approved by the Board as appropriate for evaluating schedule losses is of
little probative value in determining the extent of a claimant’s impairment.13
The DMA noted his review of the medical record. He found that Dr. Topp’s February 15,
2018 examination findings of weakness in the bilateral lower extremities and impaired/abnormal
sensation were not consistent with lumbar radiculopathy. Since appellant did not have any
neurologic deficit consistent with radiculopathy in the lower extremity, the DMA opined that
appellant had no ratable impairment to his lower extremities due to the accepted lumbar
radiculopathy in accordance with The Guides Newsletter.
OWCP thereafter requested that Dr. Topp clarify his report in light of the DMA’s
March 17, 2018 report. Dr. Topp thereafter reported on July 27, 2018 that he agreed with the
DMA’s conclusions, however, he also reported that appellant did have peripheral neuropathy
8

B.W., id; J.M., id; Thomas J. Engelhart, 50 ECAB 319 (1999).

9

Supra note 6 at Chapter 2.808.5(c)(3) (February 2013); supra note 2 at Chapter 3.700 Exhibit 4 (January 2010).

10

Supra note 6 at Chapter 3.700 Exhibits 1, 4 (January 2010).

11

Supra note 6 at Chapter 2.808.6(f)(1) (March 2017).

12

See J.M., supra note 7.

13

See J.M., supra note 7; Carl J. Cleary, 57 ECAB 563 (2006).

4

which affected his femoral, tibia, peroneal, and lateral femoral cutaneous nerves. He related that
appellant had weakness and a burning sensation in his lower extremities and objective findings of
neuropathy.
The Board finds that OWCP has not properly developed the issue of permanent impairment
following the submission of Dr. Topp’s supplemental report. Pursuant to its procedures, OWCP
should have routed the case record, including the supplemental report of Dr. Topp, to a DMA for
an opinion concerning the nature and extent of permanent impairment in accordance with the
A.M.A., Guides, with the DMA providing rationale for the percentage of impairment specified, if
any.14 As this was not done, the case must be remanded for referral to a DMA.15
On remand OWCP shall further develop the medical evidence of record by obtaining an
opinion from a DMA regarding the nature and extent of appellant’s permanent impairment, if any,
for his accepted condition. Following this, and such further development as may be deemed
necessary, it shall issue a de novo decision regarding appellant’s schedule award claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

14

L.T., Docket No. 18-1405 (issued April 8, 2019); supra note 6 at Chapter 2.808.6(f) (March 2017).

15

R.H., Docket No. 17-1017 (issued December 4, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the September 26, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further action
consistent with this decision.
Issued: June 12, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

